Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 5 and 6 are canceled, and claims 3, 4, 7 and 8 are pending.

Pending claims 3, 4, 7 and 8 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Kazuya et al. (JP 2012101370) teaches a thermal transfer sheet comprising a base material and a transfer layer comprising a peeling layer (release layer) and an adhesive layer.  The base material meets the claimed substrate, and the transfer layer comprising the peeling layer (release layer) and the adhesive layer meets the claimed transfer layer having the claimed layered-structure layered two or more layers.  Kazuya teaches the release layer (peeling layer) comprises an acrylic resin with a molecular weight (Mw) of 80,000 and a glass transition temperature (Tg) of 105 degree C.  However, Kazuya does not teach or suggest the glass transition temperature (Tg) of the acrylic resin is in a range of 70-100 degree C as recited in claim 3.  In addition, the specification shows the molecular weight and the glass transition temperature (Tg) of the acrylic resin are critical to claimed invention (see Table 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
April 29, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785